UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8156


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAIRUS KIOWA PERKINS,

                Defendant - Appellant.




                              No. 10-6079


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAIRUS KIOWA PERKINS,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:96-cr-30029-jlk-1)


Submitted:   March 30, 2010                 Decided:   April 30, 2010
Before MICHAEL * and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dairus Kiowa Perkins, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




     *
       Judge Michael was a member of the original panel but did
not participate in this decision.    This opinion is filed by a
quorum of the panel pursuant to 28 U.S.C. § 46(d).



                                2
PER CURIAM:

            Dairus    Kiowa       Perkins       appeals      the   district       court’s

orders finding him ineligible for a sentence reduction under 18

U.S.C.     § 3582(c)(2)         (2006),     and       denying      his     motion     for

reconsideration.           We   have   reviewed        the    record     and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.             United States v. Perkins, No. 4:96-cr-

30029-jlk-1 (W.D. Va. Nov. 19, 2009; Dec. 22, 2009).                           We deny

Perkins’    motion    to    hold    Appeal      No.    09-8156     in    abeyance     and

dispense    with     oral       argument    because       the      facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            3